ORIGINAL                                                                      04/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0200


                                        DA 21-0200


 STATE OF MONTANA,                                                             APR 2 b zu22
                                                                            Bowen
                                                                                    Greenwood
                                                                          Clerk of Supreme
              Plaintiff and Appellee,                                        State Of      Court
                                                                                      Montana


       v.                                                          ORDER

 TIMOTHY GALE MUNYAN,

              Defendant and Appellant.



      Counsel for the Appellant Timothy Gale Munyan filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Munyan was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. In reviewing appellate counsel's Anders brief, we determined that
counsel failed to adequately examine the record as the submitted brief contains no facts or
legal analysis of any matters which occurred subsequent to the jury verdict.
      Our examination of the sentencing phase of the record indicates that nonfrivolous
issues may exist on appeal. We direct counsel to review the complete record on appeal.
We specifically direct counsel to examine whether the District Court's written judgment
conforms with its oral pronouncement of sentence and to examine the District Court's
rulings regarding the fines, fees, costs, and surcharges imposed in Condition 13 of the
Judgment and Sentence.
      Therefore,
       IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
       IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days of the date of this Order.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Munyan personally.       .vN,..„
       DATED this Z-4 ) day of April, 2022.




                                                               Chief Justice




                                             2